Case 1:11-md-02221-NGG-RER Document 893 Filed 05/22/19 Page 1 of 2 PageID #: 36834

                                                                           MICHAEL HAUSFELD 1700 K Street, NW
                                                                                       Chairman Suite 650
                                                                                                Washington, DC 20006

                                                                                                  202-540-7140 Direct
                                                                                                  202-540-7200 Main
                                                                                                  202-540-7201 Fax




   May 22, 2019

   Hon. Nicholas G. Garaufis
   United States District Court for the Eastern District of New York
   Room 1426 S
   225 Cadman Plaza East
   Brooklyn, NY 11201

            Re:      In re American Express Anti-Steering Rules Antitrust Litigation,
                     No. 11-MD-2221 (NGG)(RER)

   Dear Judge Garaufis:

           Plaintiffs respectfully submit this letter to bring to the Court’s attention the Supreme
   Court’s recent 5-4 decision in Lamps Plus, Inc. v. Varela, No. 17-988, 2019 WL 1780275 (U.S.
   Apr. 24, 2019). In Lamps Plus, the Court held that class arbitration may be compelled under the
   Federal Arbitration Act (“FAA”) only when it is affirmatively specified in the parties’ agreement.
   Id. at *8.

           It flows then that under Lamps Plus, the Amex Class Plaintiffs in this case cannot obtain
   in arbitration the “market-wide” relief they unambiguously seek, because it has neither been
   expressly included nor even contemplated under the terms of Amex’s Card Acceptance Agreement
   (“CAA”). 1 As Plaintiffs have argued, market-wide relief is necessary in this case to eliminate
   Amex’s anticompetitive anti-steering rules (“ASRs”) on a market-wide basis. See Opp. Brief, at 4.
   And granting market-wide relief addresses the fact that, as this Court has found and the Supreme
   Court let stand, all consumers – not just Amex cardholders – pay higher retail prices as a result of
   Amex’s ASRs. 2 Put simply, relief to a single merchant alone would not result in merchant fee
   competition, balancing merchant harm with consumer benefit. 3


   1
     See, e.g., Second Am. Compl. (“SAC”), ¶¶ 99–100, Dec. 17, 2018, ECF No. 864; Pls.’ Mem. of Law in Opp’n to
   Defs’ Mot. (1) to Stay the Proc. and Compel Arb. & (2) to Dismiss the Second Am. Consol. Class Action Compl., 3-
   8, Mar. 15, 2019, ECF No. 879 ( “Opp. Brief”).
   2
     United States v. Am. Express Co., 88 F. Supp. 3d 143, 150, 177 (E.D.N.Y. 2015).
   3
     Lamps Plus also supports Plaintiffs’ contention that this case falls within the “effective vindication” exception to
   requiring arbitration under the FAA because Plaintiffs would be precluded from “vindicat[ing] their rights under the
   antitrust laws to obtain the necessary market-wide injunction” needed to effectively pry open competition in the
   market. Id. at 4–5.
Case 1:11-md-02221-NGG-RER Document 893 Filed 05/22/19 Page 2 of 2 PageID #: 36835



                                                                                                      PAGE 2
                                                                                                      May 22, 2019




           Were Amex’s motion to compel arbitration granted, it would produce both an
   unmanageable result and unrealistic conclusion – namely, that the outcome of having to arbitrate
   hundreds, if not thousands, of individual arbitrations could actually restore market integrity or
   achieve market equilibrium. Indeed, Uber recently had to confront the filing of 12,501 individual
   arbitrations after a “winning” decision holding that the company’s arbitration contracts are
   enforceable. 4 Tellingly, such a result in this case would undercut the touted benefits of private
   dispute resolution, such as “lower costs, greater efficiency and speed.” Lamps Plus, 2019 WL
   1780275, at *5.

         Plaintiffs have enclosed a copy of the recent Lamps Plus decision for Your Honor’s
   convenience.

                                                                    Respectfully submitted,


                                                                    Michael D. Hausfeld
                                                                    HAUSFELD LLP
                                                                    1700 K Street, NW
                                                                    Suite 650
                                                                    Washington, DC 20006
   Enclosure




   4
     See O’Connor v. Uber Techs., Inc., 904 F.3d 1087 (9th Cir. 2018) (decertifying a class of California Uber drivers
   based on the Ninth Circuit’s holding in Mohamed v. Uber Techs., Inc., 848 F.3d 1201 (9th Cir. 2016) that Uber’s
   arbitration provisions were enforceable); Abadilla v. Uber Techs., Inc., No. 18-cv-7343 (N.D. Cal. Dec. 5, 2018)
   (12,501 drivers petitioned to enforce Uber’s arbitration provisions mandating claims be referred to JAMS, requiring
   Uber to pay the initial $1,500 filing fee for each claim); see also Abarca v. Lyft, Inc., No. 18-cv-07502 (N.D. Cal. Dec.
   13, 2018) (3,420 Lyft drivers petitioned to arbitrate individual claims against Lyft).
